SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

30
KA 13-01960
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

NICHOLAS J. BOAZ, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (JULIE BENDER FISKE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered October 28, 2013. The judgment convicted
defendant, after a nonjury trial, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a nonjury verdict of burglary in the second degree (Penal Law §
140.25 [2]). According to the evidence that the People presented at
trial, defendant and an accomplice broke into a residence, stole
various items, and fled when they discovered that one of the residents
was in the home.

     We reject defendant’s contention that the evidence is legally
insufficient to support the conviction because the testimony of his
accomplice was not sufficiently corroborated. The accomplice’s
testimony was amply corroborated by, inter alia, the testimony of
disinterested witnesses, defendant’s own statement to the police, and
physical evidence, as well as the testimony of a jailhouse informant
(see generally CPL 60.22 [1]; People v Reome, 15 NY3d 188, 192-193;
People v Lipford, 129 AD3d 1528, 1529). Viewing the evidence in light
of the elements of the crime in this bench trial (see People v
Danielson, 9 NY3d 342, 349), we conclude that the verdict is not
against the weight of the evidence (see generally People v Bleakley,
69 NY2d 490, 495). Finally, we reject defendant’s contention that he
was deprived of effective assistance of counsel (see People v Rivera,
71 NY2d 705, 709; People v Kurkowski, 117 AD3d 1442, 1443-1444; People
v Hughes, 148 AD2d 1002, 1002, lv denied 74 NY2d 741, reconsideration
                            -2-                   30
                                           KA 13-01960

denied 74 NY2d 848).




Entered:   March 18, 2016         Frances E. Cafarell
                                  Clerk of the Court